            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 1 of 46



     Michael L. Schrag (SBN 185832)
 1   Joshua J. Bloomfield (SBN 212172)
 2   Linda P. Lam (SBN 301461)
     GIBBS LAW GROUP LLP
 3   505 14th Street, Suite 1110
     Oakland, California 94612
 4   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 5   mls@classlawgroup.com
 6   jjb@classlawgroup.com
     lpl@classlawgroup.com
 7
     Richard M. Paul III
 8   Ashlea G. Schwarz
     Laura C. Fellows
 9
     PAUL LLP
10   601 Walnut Street, Suite 300
     Kansas City, Missouri 64106
11   Telephone: (816) 984-8100
     Facsimile: (816) 984-8101
12   Rick@PaulLLP.com
     Ashlea@PaulLLP.com
13
     Laura@PaulLLP.com
14
     Counsel for Plaintiffs and the Class
15
                              UNITED STATES DISTRICT COURT FOR THE
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17

18    DEBORA GRANJA and SANDRA                    Case No. 3:18-cv-07354-WHA
      CAMPOS, individually and on behalf of all
19    others similarly situated, and
                                                  THIRD AMENDED
20    ALICIA HERNANDEZ, EMMA WHITE,               CLASS ACTION COMPLAINT
21    COSZETTA TEAGUE, RUSSELL
      SIMONEAUX, BRENDA SIMONEAUX,                DEMAND FOR JURY TRIAL
22    ROSE WILSON, TIFFANIE HOOD,
      GEORGE FLOYD, CYNDI FLOYD, TROY
23    FRYE and DIANA TREVINO, individually,
24                   Plaintiffs,
25
      v.
26
      WELLS FARGO BANK, N.A.,
27
                     Defendant.
28

                                                                    THIRD AMENDED COMPLAINT
                                                                       Case No. 3:18-cv-07354-WHA
                Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 2 of 46




 1                                                             TABLE OF CONTENTS

 2
     INTRODUCTION ..................................................................................................................................... 1
 3
     JURISDICTION ........................................................................................................................................ 3
 4   INTRADISTRICT ASSIGNMENT........................................................................................................... 3
 5   PARTIES ................................................................................................................................................... 4

 6   FACTUAL ALLEGATIONS .................................................................................................................... 5

 7              A.         Wells Fargo Wrongfully Forecloses on Its Customers’ Homes ........................................ 5

 8              B.         Wells Fargo Fails to Adequately Test Its Automated Decision-Making Tool Over a
 9                         Period of at Least 8 Years .................................................................................................. 6
10
                C.         Wells Fargo’s Leadership Fails to Implement Adequate Testing Even After Promising to
11
                           Do So as Part of 2011 Consent Decrees ............................................................................ 7
12
                D.         Wells Fargo Conceals Its Discovery of One of the Systematic Errors from Regulators
13
                           and Consumers ................................................................................................................... 8
14

15              E.         Wells Fargo’s Repeated Failure to Test Its Automated Tool Stems from the Company’s

16                         Chronic and Intentional Lack of Central Oversight ........................................................... 9

17              F.         Wells Fargo’s Disclosure of the 2013 Error and Discovery of More Errors ................... 12
18   PLAINTIFFS’ EXPERIENCES .............................................................................................................. 13
19                         1.         Debora Granja (California) .................................................................................. 13
20
                           2.         Sandra Campos (California) ................................................................................ 14
21
                           3.         Emma White (Florida) ......................................................................................... 15
22

23                         4.         Troy Frye (Georgia) ............................................................................................. 16

24                         5.         Coszetta Teague (Illinois) .................................................................................... 18
25
                           6.         Russell and Brenda Simoneaux (Louisiana) ........................................................ 19
26
                           7.         Alicia Hernandez (New Jersey) ........................................................................... 20
27

28                         8.         Rose Wilson (New York)..................................................................................... 21

                                                                              i                                   THIRD AMENDED COMPLAINT
                                                                                                                     Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 3 of 46




 1                       9.         Tiffanie Hood (Ohio) ........................................................................................... 22

 2                       10.        George and Cyndi Floyd (Pennsylvania) ............................................................. 23
 3
                         11.        Diana Trevino (Texas) ......................................................................................... 24
 4
     CLASS ALLEGATIONS ........................................................................................................................ 26
 5   TOLLING ALLEGATIONS ................................................................................................................... 27
 6   FIRST CAUSE OF ACTION .................................................................................................................. 28
 7             Breach of Contract Brought on behalf of the Class ..................................................................... 28
 8   SECOND CAUSE OF ACTION ............................................................................................................. 32
 9
               Intentional Infliction of Emotional Distress Brought on Behalf of all Plaintiffs ......................... 32
10   THIRD CAUSE OF ACTION ................................................................................................................. 33
11
               Wrongful Foreclosure Brought on Behalf of Plaintiffs Granja, Campos and Frye ..................... 33
12
                                    California Wrongful Foreclosure ......................................................................... 33
13

14                                  Georgia Wrongful Foreclosure ............................................................................ 34

15   FOURTH CAUSE OF ACTION ............................................................................................................. 35

16             Violation of California’s Homeowners Bill of Rights Brought on Behalf of Plaintiffs Granja and

17                       Campos ............................................................................................................................ 35

18   FIFTH CAUSE OF ACTION .................................................................................................................. 36

19             Violation of California’s Unfair Competition Law Brought on Behalf of Plaintiffs Granja and
20                       Campos ............................................................................................................................ 36
21   SIXTH CAUSE OF ACTION ................................................................................................................. 37

22             Violation of State Consumer Protection Laws Brought on Behalf of Plaintiffs Teague,
23                       Hernandez, Wilson and Floyds ........................................................................................ 37
24
                                    Illinois Consumer Fraud Act................................................................................ 38
25
                                    New Jersey Consumer Fraud Act ........................................................................ 38
26
27                                  New York General Business Law ........................................................................ 39

28                                  Pennsylvania Unfair Trade Practices and Consumer Protections Law ................ 40

                                                                              -ii-                             THIRD AMENDED COMPLAINT
                                                                                                                  Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 4 of 46



     PRAYER FOR RELIEF .......................................................................................................................... 41
 1
     DEMAND FOR JURY TRIAL ............................................................................................................... 42
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                                          -iii-                         THIRD AMENDED COMPLAINT
                                                                                                           Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 5 of 46




 1                                              INTRODUCTION

 2          1.      Plaintiffs Granja, Campos, Hernandez, White, Teague, Wilson, Hood, Frye, Floyds, and

 3   Trevino are among the hundreds of homeowners who lost their homes to foreclosure because Wells

 4   Fargo wrongly determined they did not qualify for a mortgage modification.

 5          2.      This was not an accident, but rather the result of years of a willful and reckless lack of

 6   central oversight by Wells Fargo’s Board and executive leadership that has led to repeated compliance

 7   breakdowns and billions of dollars in government fines.

 8          3.      For years, Wells Fargo failed to verify or audit its loan modification software to ensure it

 9   was properly calculating homeowners’ eligibility for government-mandated mortgage modifications.

10   Material errors remained uncorrected in the software for five to eight years, if not longer.

11          4.      The federal government cited Wells Fargo in 2011 for failing to adequately audit its

12   mortgage modification and foreclosure procedures, and Wells Fargo’s Board and executive leadership

13   promised to implement ongoing testing to ensure that the Bank complied with government

14   requirements in the future. But they failed to live up to that promise and multiple errors in Wells

15   Fargo’s decision-making software remained unaddressed.

16          5.      Wells Fargo’s leadership failed to implement adequate testing even after the government

17   found that another error in the Bank’s software had led the Bank to wrongfully deny mortgage

18   modifications in 2013-2014. Wells Fargo was cited again for failing to properly oversee the Bank’s

19   mortgage modification and foreclosure operations, but still did nothing to stop others like Plaintiffs

20   from being wrongfully denied mortgage modifications and foreclosed upon.

21          6.      Not until August 2013 did Wells Fargo discover one of the errors that led it to

22   wrongfully deny mortgage modifications to Plaintiffs and hundreds of other homeowners. But rather

23   than coming clean, Wells Fargo kept its discovery secret—likely in an effort to avoid additional

24   government penalties. The government had previously imposed restrictions on Wells Fargo’s mortgage

25   servicing business and announced fines, with the amount of the fine and the duration of business

26   restrictions dependent on the length and severity of the Bank’s continued non-compliance. Had Wells

27   Fargo disclosed another scandal that led it to unlawfully deny mortgage modifications to hundreds of

28   customers, the government likely would not have lifted its business restrictions in 2016 and would have

                                                       1                        THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 6 of 46




 1   imposed a far more severe penalty than the $70 million fine it ultimately issued.

 2          7.      Moreover, despite knowing in 2013 that its mortgage modification software was faulty

 3   and had the potential to impact borrowers, Wells Fargo continued to use that faulty software when

 4   reviewing borrowers’ loans for mortgage modifications. As a result, Wells Fargo wrongfully denied

 5   mortgage modifications to Plaintiffs and class members, and in many cases foreclosed on their homes.

 6          8.      The Wells Fargo Board’s repeated failure to fulfill its oversight responsibilities, despite

 7   promising to do so as part of multiple consent decrees, has grown so flagrant—and led to so many

 8   scandals and consumer abuses—that in 2018 the Federal Reserve placed an asset-cap on Wells Fargo

 9   that will not be lifted until Wells Fargo convinces the government it has finally reformed its central

10   oversight practices. The Federal Reserve’s cease-and-desist order has been described as a “Fear of God

11   Penalty,” with one expert opining that the Bank is “lucky it is too big to shut down.”

12          9.      After the Federal Reserve issued the asset-cap in February 2018, Wells Fargo announced

13   an overhaul of its Board. Wells Fargo has since disclosed to its shareholders what it learned in 2015—

14   that hundreds of its customers were wrongfully and unlawfully denied mortgage modifications, with

15   many of those customers subsequently losing their homes. Following that initial disclosure, Wells

16   Fargo discovered yet another error in its automated decision-making tool, which caused even more

17   homeowners to be wrongfully denied mortgage modifications. Wells Fargo has warned its customers

18   that even more errors and more affected customers may be uncovered as its review continues.

19          10.     Although Wells Fargo publicly claims to be turning over a new leaf to make things right

20   for its customers, it is unwilling to fairly compensate the customers whose lives its reckless behavior

21   forever changed. Hundreds lost their homes and yet Wells Fargo told its shareholders it was allocating

22   less than $13,000 per person as remediation. Wells Fargo then twice moved to dismiss this action with

23   prejudice, so that its customers would receive nothing more than it pre-allocated for them. Wells Fargo

24   wants to be the sole arbiter of how much remediation it should pay—with little regard for the financial

25   and emotional devastation its reckless behavior has wrought on Plaintiffs’ and class members’ lives.

26          11.     Plaintiffs seek to hold Wells Fargo and its leadership truly responsible for their repeated

27   and deliberate failure to ensure the Bank was complying with legal requirements. They originally

28   sought certification of a nationwide class of homeowners wrongly denied a mortgage modification; a


                                                        -2-                    THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 7 of 46




 1   larger emotional distress class; and several statewide classes that will allow class members to

 2   efficiently pursue additional claims under state consumer protection laws.

 3           12.     On January 29, 2020, the Court certified the following class limited to the breach of

 4   contract claim: “All persons in the United States who between 2010 and 2018 (i) qualified for a home

 5   loan modification or repayment plan pursuant to the requirements of government-sponsored enterprises

 6   (such as Fannie Mae and Freddie Mac), the Federal Housing Administration (FHA), [or] the U.S.

 7   Department of Treasury's Home Affordable Modification Program (HAMP); (ii) were not offered a

 8   home loan modification or repayment plan by Wells Fargo due to excessive attorney’s fees being

 9   included in the loan modification decisioning process; and (iii) whose home Wells Fargo sold in

10   foreclosure.”

11           13.     The Court appointed Plaintiffs Debora Granja and Sandra Campos as representatives of

12   the Class.

13           14.     Plaintiffs also intend to pursue entry of an injunction or other equitable relief sufficient

14   to prevent the continued use of Wells Fargo’s unfair practices, and treble and punitive damages

15   pursuant to state law.

16                                                JURISDICTION

17           15.     The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d)(2)

18   because this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of

19   interest and costs; in the aggregate, there are more than 100 members in the Class; and at least one class

20   member is a citizen of a state different from any defendant.

21           16.     Venue is proper in this Court under 28 U.S.C. §1391(b) because Defendant resides in

22   this district and because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

23   occurred in this district.

24                                      INTRADISTRICT ASSIGNMENT

25           17.     Assignment to the Oakland/San Francisco division is proper because Wells Fargo’s

26   designated principal place of business is in San Francisco, California and a substantial part of the events

27   or omissions giving rise to Plaintiffs’ claims occurred there.

28


                                                          -3-                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 8 of 46




 1                                                     PARTIES

 2             18.   Plaintiff Alicia Hernandez is a resident and citizen of Easton, Pennsylvania. Ms.

 3   Hernandez was denied a mortgage modification and her New Jersey condominium was foreclosed upon

 4   as a result of the conduct alleged herein.

 5             19.   Plaintiff Debora Granja is a resident and citizen of Eugene, Oregon. Ms. Granja was

 6   denied a mortgage modification and her home in Brentwood, California, was foreclosed upon as a

 7   result of the conduct alleged herein. The Court appointed Ms. Granja as a class representative.

 8             20.   Plaintiff Sandra Campos is a resident and citizen of Paramount, California. Ms. Campos

 9   was denied a mortgage modification and her home in Paramount, California, was foreclosed upon as a

10   result of the conduct alleged herein. The Court appointed Ms. Campos as a class representative.

11             21.   Plaintiff Emma White is a resident and citizen of Jacksonville, Florida. Ms. White was

12   denied a mortgage modification and her home in Callahan, Florida, was foreclosed upon as a result of

13   the conduct alleged herein.

14             22.   Plaintiff Coszetta Teague is a resident and citizen of Homewood, Illinois. Ms. Teague

15   was denied a mortgage modification and her home in Calumet City, Illinois, was foreclosed upon as a

16   result of the conduct alleged herein.

17             23.   Plaintiffs Russell and Brenda Simoneaux are residents and citizens of Baton Rouge,

18   Louisiana. Mr. and Mrs. Simoneaux were denied a modification of the mortgage on their Louisiana

19   home as a result of the conduct alleged herein.

20             24.   Plaintiff Rose Wilson is a resident and citizen of New York. Ms. Wilson was denied a

21   mortgage modification and her New York home was foreclosed upon as a result of the conduct alleged

22   herein.

23             25.   Plaintiff Tiffanie Hood is a resident and citizen of Ohio. Ms. Hood was denied a

24   mortgage modification and her Ohio home was foreclosed upon as a result of the conduct alleged

25   herein.

26             26.   Plaintiffs George and Cyndi Floyd are residents and citizens of Philadelphia,

27   Pennsylvania. The Floyds were denied a mortgage modification and their house in Lancaster,

28   Pennsylvania, was foreclosed upon as a result of the conduct alleged herein.


                                                         -4-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 9 of 46




 1          27.        Plaintiff Troy Frye is a resident and citizen of Georgia. Mr. Frye was denied a mortgage

 2   modification and his home in Hephzibah, Georgia was foreclosed upon as a result of the conduct

 3   alleged herein.

 4          28.        Plaintiff Diana Trevino is a resident and citizen of Richardson, Texas. Ms. Trevino was

 5   denied a mortgage modification and her Texas home was foreclosed upon as a result of the conduct

 6   alleged herein.

 7          29.        Wells Fargo & Company (WFC), is a Delaware corporation headquartered in San

 8   Francisco, California, and a registered bank holding company that owns and controls Defendant Wells

 9   Fargo Bank, N.A.

10          30.        Defendant Wells Fargo Bank, N.A., is a national banking association with its main

11   office in Sioux Falls, South Dakota, and designated principal place of business in San Francisco,

12   California.

13          31.        Defendant, along with Wells Fargo & Company, shared responsibility for ensuring that

14   the Bank’s operations were properly tested to ensure compliance with HAMP and other government

15   requirements, with ultimate responsibility lying with WFC’s Board of Directors, and its Audit &

16   Examination Committee in particular. There also exists a high-degree of built-in overlap between Wells

17   Fargo and WFC due to the fact that WFC owns and controls the Bank, and that the Bank directors

18   responsible for ensuring compliance with HAMP and other government requirements were also WFC

19   executives and/or directors.

20                                          FACTUAL ALLEGATIONS

21          A.         Wells Fargo Wrongfully Forecloses on Its Customers’ Homes

22          32.        Plaintiffs are among the millions of homeowners who had trouble making ends meet

23   during the Great Recession. They fell behind on their mortgage payments and needed help to avoid

24   losing their homes.

25          33.        The Home Affordable Modification Program (HAMP) was designed to provide the very

26   help that Plaintiffs and class members needed. Introduced pursuant to the Emergency Economic

27   Stabilization Act of 2008, HAMP required mortgage servicers to offer loan modifications to borrowers

28   who met certain threshold requirements. These modifications would lower a borrower’s mortgage


                                                          -5-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 10 of 46




 1   payments to a manageable level (typically 31 percent of the borrower’s monthly income) and allow the

 2   borrower to avoid foreclosure.

 3          34.     Similar threshold requirements were incorporated into the mortgage modification

 4   requirements of government-sponsored enterprises (or GSEs), such as Fannie Mae and Freddie Mac,

 5   and the Federal Housing Administration (FHA).

 6          35.     Plaintiffs and class members met the threshold requirements for a mortgage modification

 7   and as their mortgage servicer, Wells Fargo was required to offer them a loan modification. Wells

 8   Fargo failed to do so, however, and instead foreclosed on ten Plaintiffs and more than five hundred

 9   other class members who could not make their monthly payments without a modification.

10          36.     Another three hundred borrowers were just able to stave off foreclosure, but not without

11   overcoming numerous financial and emotional difficulties that could have been avoided if Wells Fargo

12   had lowered their mortgage payments as HAMP and other GSEs required.

13
            B.      Wells Fargo Fails to Adequately Test Its Automated Decision-Making Tool Over a
14                  Period of at Least 8 Years

15          37.     Wells Fargo has only recently acknowledged that it wrongfully denied Plaintiffs and

16   class members mortgage loan modifications to which they were entitled under HAMP and other

17   government requirements.

18          38.     In form letters sent to Plaintiffs and class members in late 2018, Wells Fargo claimed

19   that its decision was based on a “faulty calculation.” The problem goes much deeper than a single

20   miscalculation, however, and reflects the same type of extreme and outrageous conduct that has

21   embroiled Wells Fargo in a string of public scandals.

22          39.     Between 2010 and 2018, Wells Fargo failed to detect multiple systematic errors in its

23   automated decision-making tool. This software determined customers’ eligibility for a government-

24   mandated mortgage modification during a time of extreme financial distress. Its importance to these

25   customers’ lives cannot be overstated. Yet Wells Fargo not only failed to verify that its software was

26   correctly calculating whether customers met threshold requirements for a mortgage modification, it

27   failed to regularly and properly audit the software for compliance with government requirements—

28   allowing life-changing errors to remain uncorrected for years on end.


                                                       -6-                    THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 11 of 46




 1          40.     Wells Fargo was not required to develop its own tool to calculate whether its customers

 2   were eligible for government-mandated mortgage modifications. The government provided a free

 3   software tool for mortgage servicers to use in determining whether homeowners met threshold

 4   requirements. If Wells Fargo was not going to properly verify and audit its own software, it could

 5   have—and should have—used the free software instead.

 6          41.     As a result of Wells Fargo’s deficient auditing and compliance procedures, the Bank

 7   repeatedly violated HAMP and other government requirements over a period of at least eight years and

 8   denied Plaintiffs and class members mortgage modifications that the Bank was legally required to offer.

 9
            C.      Wells Fargo’s Leadership Fails to Implement Adequate Testing Even After
10                  Promising to Do So as Part of 2011 Consent Decrees

11          42.     Wells Fargo failed to use appropriate auditing and compliance procedures even after a

12   2010 investigation by the Office of Comptroller of the Currency (OCC) found numerous deficiencies in

13   the Bank’s mortgage modification and foreclosure practices.

14          43.     The OCC found, among other things, that the Bank had failed to devote adequate

15   oversight to its foreclosure processes, failed to ensure compliance with applicable laws, and failed to

16   adequately audit its foreclosure procedures.

17          44.     Wells Fargo agreed to correct these deficiencies in two 2011 consent orders, one of

18   which was signed by the Bank’s Board of Directors (all of whom were also officers and/or directors of

19   Wells Fargo & Company), and the other of which was signed by WFC pursuant to a resolution passed

20   by WFC’s Board of Directors.

21          45.     Wells Fargo pledged in the 2011 consent orders to maintain adequate governance and

22   controls to ensure compliance with HAMP; to engage in ongoing testing for compliance with HAMP;

23   and to ensure that the Bank’s mortgage modification and foreclosure practices were regularly reviewed

24   and any deficiencies promptly detected and remedied. The Bank also promised to maintain a

25   Compliance Committee of board members to monitor its ongoing compliance with the Consent Order.

26          46.     In one of the consent orders, the Federal Reserve specifically ordered WFC’s Board of

27   Directors to take steps to ensure the Bank complied with its obligations under the consent orders,

28   including by strengthening the Board’s oversight of compliance with HAMP and other government


                                                        -7-                    THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 12 of 46




 1   requirements; to ensure that audit and compliance programs were adequately staffed; and to improve

 2   the information and reports that would be regularly reviewed by WFC’s Board of Directors.

 3          47.     Wells Fargo subsequently reported to the Federal Reserve that the Bank’s Compliance

 4   Committee was meeting as required, that the Audit & Examination Committee of WFC’s Board of

 5   Directors would also assume ongoing responsibility for oversight and compliance based on improved

 6   reporting, and that WFC’s Chief Operational Risk Officer was providing both the Compliance

 7   Committee and the Audit & Examination Committee with the necessary information and testing results

 8   for them to effectively oversee the Bank’s mortgage modification and foreclosure practices and ensure

 9   compliance with HAMP and other government requirements.

10          48.     Together, Wells Fargo’s executives and board members—in particular, Wells Fargo’s

11   Compliance Committee, Chief Operational Risk Officer, and Audit & Examination Committee—were

12   supposed to make sure that the Bank conducted the necessary testing to detect and remedy any

13   violations of HAMP and other government requirements. They repeatedly failed to fulfill these

14   obligations over the course of several years, however—in violation of the promises they made in the

15   2011 Consent Order and in callous disregard of the well-being of their customers.

16          49.     Four years after Wells Fargo agreed to the terms of the 2011 consent orders, in June

17   2015, the OCC found that the Bank was still in continuing noncompliance. Among other things, the

18   OCC found that Wells Fargo had not maintained ongoing testing for compliance with HAMP and other

19   government requirements; had not ensured that the Bank’s audit and compliance programs had the

20   requisite authority and status within Wells Fargo so that deficiencies in the Bank’s mortgage

21   modification and foreclosure practices would be identified and promptly remedied; and had not ensured

22   that the Bank was making reasonable good faith efforts, consistent with HAMP and other government

23   requirements, to modify delinquent mortgage loans and prevent foreclosures of its customers’ homes.

24
            D.      Wells Fargo Conceals Its Discovery of One of the Systematic Errors from
25                  Regulators and Consumers

26          50.     In response to Wells Fargo’s ongoing violations of the 2011 Consent Order, the OCC

27   prohibited the Bank from growing its residential mortgage servicing business until Wells Fargo brought

28   its operations into compliance with an amended consent order. The OCC also stated that it would be


                                                       -8-                    THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 13 of 46




 1   taking additional action against Wells Fargo, the nature and severity of which would depend on the

 2   nature, length, and severity of the Bank’s continued noncompliance with the amended consent order.

 3          51.     As a result of Wells Fargo’s continuing failure to implement adequate auditing and

 4   compliance procedures, Wells Fargo failed to catch an error in its mortgage modification software that

 5   led the Bank to wrongly deny mortgage modifications to 184 customers between March 2013 and

 6   October 2014. The OCC specifically noted this error in its May 24, 2016 order requiring Wells Fargo to

 7   pay a civil money penalty of $70 million.

 8          52.     Unbeknownst to the OCC, Wells Fargo had discovered another error in its mortgage

 9   modification software in August 2013—one of the errors at issue in this case—which caused the Bank

10   to wrongly deny mortgage modifications to 625 customers. Well Fargo decided not to tell anybody it

11   had discovered this error—likely as part of an effort to avoid a larger penalty from the OCC and ensure

12   that the OCC would terminate its supervision of the Bank under the 2011 Consent Order and lift the

13   business restrictions it had imposed in 2015.

14          53.     The Bank’s seven-member Board of Directors, each of whom also served on WFC’s

15   Board of Directors, signed the stipulation under which the Bank accepted the $70 million penalty and

16   acknowledged the error that led the Bank to wrongly deny mortgage modifications to 184 customers in

17   2013-2014. These directors did not disclose that the Bank had discovered another error—either because

18   their oversight was so non-existent that they did not know, or because they chose to deliberately

19   mislead the OCC to minimize the Bank’s penalty and ensure that the OCC lifted the business

20   restrictions it had imposed on the Bank.

21          54.     To make matters worse, even after discovering the 2013 error, Wells Fargo still did not

22   reform its auditing and verification practices. Related errors that would affect an additional 145

23   customers were not discovered until five years later.

24
            E.      Wells Fargo’s Repeated Failure to Test Its Automated Tool Stems from the
25                  Company’s Chronic and Intentional Lack of Central Oversight

26          55.     The failure of Wells Fargo’s executives and board members to implement adequate

27   auditing and compliance procedures was not an accident. As scandal after scandal comes to light, it has

28   become all too clear that Wells Fargo’s leaders intentionally abandoned their oversight


                                                        -9-                    THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 14 of 46




 1   responsibilities—and did so to a shocking degree.

 2          56.      The most notorious example is the fraudulent account scandal uncovered in 2016, when

 3   it was revealed that Wells Fargo employees were encouraged to sign up customers for some 3.5 million

 4   checking and credit card accounts without their knowledge. Wells Fargo was fined $185 million by

 5   federal regulators and over 5,000 employees (roughly 1% of Wells Fargo’s workforce) were fired for

 6   their involvement in the scandal.

 7          57.      The fraudulent account scandal also involved the Audit & Examination Committee,

 8   which ignored quarterly reports detailing suspicious sales activities for over a decade and rebuffed an

 9   institutional investor’s request that the Board address its lack of comprehensive audit procedures and

10   adjust compensation policies to discourage abusive sales practices. The two executives most associated

11   with the fraudulent account scandal—John G. Stumpf and Carrie L. Tolstedt—were signatories to one

12   of the 2011 consent orders discussed above and among those responsible for Wells Fargo’s failure to

13   comply with the orders by implementing adequate auditing and compliance procedures.

14          58.      This case and the fraudulent account scandal are far from the only examples of Wells

15   Fargo’s Board and executive leadership abdicating their oversight responsibilities. Wells Fargo’s Board

16   and executive leadership have consistently ignored unlawful practices throughout the Bank’s lending

17   divisions, leading to an unprecedented series of government fines. To give just a few more examples:

18                1. In July 2012, Wells Fargo agreed to pay $175 million to settle charges that its mortgage
                     lending practices discriminated against African-American and Hispanic borrowers
19
                  2. In January 2013, Wells Fargo was one of ten major lenders that agreed to pay a total of
20                   $8.5 billion to resolve claims of foreclosure abuses
21                3. In September 2013, Wells Fargo agreed to pay $869 million to resolve claims it had
                     misrepresented the quality of mortgage loans it sold to Freddie Mac
22
                  4. In April 2016, Wells Fargo agreed to pay $1.2 billion and accepted responsibility for
23                   falsely certifying that mortgage loans were eligible for FHA insurance
24                5. In August 2016, Wells Fargo agreed to pay a $3.6 million penalty to resolve allegations
                     that it engaged in illegal student loan servicing practices
25
                  6. In April 2018, Wells Fargo was fined a total of $1 billion for improperly force-placing
26                   insurance on its auto-loan customers (often leading to wrongful vehicle repossessions)
27                   and charging its mortgage-loan customers excessive rate-lock fees
                  7. In December 2018, Wells Fargo agreed to pay $575 million to resolve allegations it
28
                     engaged in a variety of improper practices, including selling customers renters’ and life

                                                         -10-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 15 of 46



                    insurance they did not ask for and overcharging for GAP auto insurance
 1

 2           59.    Just as it did in the 2011 Consent Order, Wells Fargo often promised to reform its

 3   central oversight as part of its settlements with the government. Each time, Wells Fargo’s Board and

 4   executives failed to live up to those promises and continued to abdicate their oversight responsibilities.

 5   As the OCC stated in April 2018, “Since at least 2011, the Bank has failed to implement and maintain a

 6   compliance risk management program commensurate with the Bank’s size, complexity and risk

 7   profile,” which has “caused the Bank to engage in reckless unsafe or unsound practices and violations

 8   of law.”

 9           60.    Wells Fargo’s persistent failure to implement adequate auditing and compliance

10   procedures has grown so flagrant and resulted in so many consumer abuses that, in February 2018, the

11   Federal Reserve Board announced that it would prohibit Wells Fargo from expanding its business until

12   it sufficiently improves its governance and controls.

13           61.    In its Cease and Desist Order to Wells Fargo, the Federal Reserve Board found that

14   Wells Fargo had pursued a business strategy that emphasized sales and growth without ensuring that

15   senior management had maintained an adequate risk management framework, which resulted in weak

16   compliance practices.

17           62.    Wells Fargo was ordered to submit a plan for reforming Board oversight and

18   governance, including steps that it will take to hold senior management accountable, maintain a

19   management structure that promotes effective oversight and compliance control, and ensure the

20   comprehensive reporting necessary for the Board to oversee the firm’s execution of its compliance

21   control program.

22           63.     Wells Fargo was also ordered to submit a plan for reforming its firm-wide compliance

23   program, which must include effective testing and validation measures for compliance with applicable

24   laws.

25           64.    Until Wells Fargo’s plans for reform are approved by the Federal Reserve and the

26   implementation of those reforms pass independent review by a third-party auditor, Wells Fargo is

27   subject to an asset cap that restricts the company from growing larger.

28           65.    As one banking expert told the New York Times, Wells Fargo “is lucky it is too big to


                                                        -11-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 16 of 46




 1   shut down.” “A smaller bank might have lost its banking licenses.”

 2          F.      Wells Fargo’s Disclosure of the 2013 Error and Discovery of More Errors

 3          66.     A few months after the Federal Reserve’s 2018 Cease and Desist Order, and facing the

 4   prospect of review by a third-party auditor, Wells Fargo finally disclosed the 2013 error—first to its

 5   shareholders in its Q2 2018 Form 10-Q and then to the customers who were denied mortgage

 6   modifications, many of whom lost their homes as a result of the error. Wells Fargo wrote in its 10-Q

 7   that approximately 625 customers were incorrectly denied a loan modification between April 12, 2010,

 8   and October 20, 2015 (when the error was corrected), and that approximately 400 of those instances

 9   resulted in a foreclosure. Wells Fargo also wrote that it had “accrued $8 million to remediate

10   customers,” which amounts to an average of only $12,800 per customer.

11          67.     Three months later, in its next Form 10-Q, Wells Fargo disclosed that it had discovered

12   related errors that affected approximately 245 more customers who were incorrectly denied a mortgage

13   modification between March 15, 2010, and April 30, 2018, when Wells Fargo says that “new controls

14   were implemented.” These related errors raised the number of affected customers to approximately 870

15   and the resulting wrongful foreclosures to approximately 545.

16          68.     Wells Fargo’s long-overdue review of its automated mortgage modification software is

17   apparently still not complete. In its recently filed 10-K Annual Report, Wells Fargo disclosed to

18   shareholders that the “effort to identify other instances in which customers may have experienced harm

19   is ongoing, and it is possible that we may identify other areas of potential concern.”

20          69.     In late 2018, Wells Fargo began sending form letters to the customers affected by the

21   errors in its automated decision-making tools. The letters typically included a check for around

22   $15,000, and informed customers that if they were not satisfied with that amount, they could consider

23   mediation through a third-party mediator that Wells Fargo has retained.

24          70.     The amounts that Wells Fargo is offering its customers is nowhere near enough to

25   compensate them for the damage that Wells Fargo’s conduct caused them, and indicates that while

26   Wells Fargo wants the Federal Reserve to believe it has changed its ways, the company is unwilling to

27   accept full responsibility for the life-altering consequences its behavior has wrought.

28          71.     As a result of Wells Fargo’s conduct, the lives of Plaintiffs and class members have been


                                                        -12-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 17 of 46




 1   irrevocably altered. Their damages include loss of their homes; loss of equity in their homes; loss of tax

 2   benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

 3   in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

 4   to find new housing and move their families; loss of favorable interest rates or other favorable loan

 5   terms; damage to credit; opportunity costs due to damaged credit or higher mortgage payments; stress-

 6   related illnesses; broken marriages; children coping with the financial and emotional consequences of

 7   their parents losing the family home; and severe emotional distress.

 8                                       PLAINTIFFS’ EXPERIENCES

 9                  1.      Debora Granja (California)

10          72.     Plaintiff and class representative Debora Granja purchased her home, located in

11   Brentwood, California, with her then-husband in 2004. The couple eventually had three daughters

12   living with them and put substantial time and money into making the house their own. Wells Fargo

13   became Ms. Granja’s mortgage lender following a refinance in 2006.

14          73.     Around 2009, Ms. Granja’s husband lost his job as a landscaping manager. Ms. Granja,

15   who had been working only part-time, returned to full-time work to support her family.

16          74.     Ms. Granja began seeking a loan modification from Wells Fargo in 2010. Each time she

17   called Wells Fargo, she spoke to a different representative. Initially, the representatives told her that she

18   would easily qualify for a modification based on her circumstances. Ms. Granja tried submitting her

19   loan modification application numerous times. Each time, Wells Fargo would claim it lost her

20   paperwork and would ask her to resend it.

21          75.     Eventually, around 2012, Wells Fargo representatives falsely told Ms. Granja that she

22   did not qualify for a modification. The Bank ultimately foreclosed on her house in 2014 and Ms. Granja

23   was forced to find a rental home for her family. Her daughters had to change schools and leave the only

24   environment they knew.

25          76.     Wells Fargo’s failure to grant Ms. Granja a loan modification caused great strain on her

26   marriage. Ms. Granja and her husband legally separated around the time of the foreclosure. The stress

27   of the foreclosure also severely affected Ms. Granja’s health. She was diagnosed with severe depression

28   in 2013. Four years later, Ms. Granja was diagnosed with acute traumatic stress disorder. Her


                                                         -13-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 18 of 46




 1   breakdown was triggered by a minor car accident but caused by an accumulation of stress over recent

 2   years, including from the foreclosure.

 3          77.     In September 2018, Ms. Granja’s ex-husband received a letter from Wells Fargo

 4   informing him and Ms. Granja that their mortgage modification should have been approved but was not

 5   approved due to an error. He notified Ms. Granja of the letter and she contacted Wells Fargo to provide

 6   it with her contact information. Ms. Granja was one of the customers wrongly denied a mortgage

 7   modification because of systematic errors in Wells Fargo’s automated decision-making tool.

 8          78.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 9   making tool, Ms. Granja’s life has been irrevocably altered. Her injuries include loss of her family’s

10   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

11   of appreciation in her home’s value following the sale; loss of time and money spent to find

12   replacement housing and move her family; loss of time and money spent in an effort to avoid

13   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

14                  2.     Sandra Campos (California)

15          79.     Plaintiff and class representative Sandra Campos, with her husband Alfonso, purchased

16   a home for their family in Paramount, California, in 2008. The purchase was financed with a mortgage

17   loan from Wells Fargo. The couple moved into the home with their three children, who ranged in age

18   from about four to 12 years old, and Ms. Campos’s mother, who was about 67 years old at the time.

19          80.     Mr. Campos is handy and made many valuable improvements to the home. These

20   included painting the exterior of the home and installing a new roof and plumbing.

21          81.     In around August of 2010, Ms. Campos lost her job as an office assistant. She received

22   unemployment insurance for a few months, but when that was exhausted, she and her husband had

23   difficulty making the mortgage payments on their home.

24          82.     Ms. Campos approached Wells Fargo to find out what programs were available to help

25   her family avoid foreclosure and remain in their beloved home. The Camposes were offered a

26   forbearance agreement which featured temporarily lower mortgage payments, and the Camposes did

27   their best to make the required payments over the course of several months. However, the payments

28   then returned to their previous level, which the Camposes again had difficulty making.


                                                        -14-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 19 of 46




 1          83.     For the next several years, the Camposes tried to get a modification of their mortgage

 2   that would result in a manageable payment that would allow them to remain in their home. Despite

 3   these continued efforts, they were never granted a mortgage modification that provided them affordable

 4   payments. The Bank ultimately foreclosed on their house in or around February 2014.

 5          84.     In around April of 2014, sheriffs knocked on the door of the Campos home and told the

 6   Camposes that their home had been sold at a foreclosure sale and they had five days to vacate the

 7   premises. Ms. Campos was very lucky to find a rental home for her family, as the foreclosure and

 8   associated damage to her credit made it very difficult to find a landlord willing to rent to her and her

 9   husband.

10          85.      Ms. Campos eventually found a home to rent, but it was much smaller than the home

11   she had lost and in a less desirable part of Paramount. Ms. Campos’s daughters went from having their

12   own rooms to sharing a room in the rental home, and Ms. Campos’s mother was forced to find her own

13   accommodations because the rental home didn’t have room for her. The Campos children lost their

14   neighborhood friends and had to start over in an unfamiliar part of town.

15          86.     In or around September 2018, Ms. Campos received a letter from Wells Fargo informing

16   her and Mr. Campos that their mortgage modification should have been approved but was not approved

17   due to an error. Ms. Campos was one of the customers wrongly denied a mortgage modification

18   because of systematic errors in Wells Fargo’s automated decision-making tool.

19          87.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

20   making tool, Ms. Campos’s life has been irrevocably altered. Her injuries include loss of her family’s

21   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

22   of appreciation in her home’s value following the sale; loss of time and money spent to find

23   replacement housing and move her family; loss of time and money spent in an effort to avoid

24   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

25                  3.      Emma White (Florida)

26          88.     Plaintiff Emma White purchased her home, located in Callahan, Florida, in 2006. She

27   was a single mother who moved into the house with her four children. The property was purchased

28   through a mortgage loan that Wells Fargo later acquired.


                                                         -15-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 20 of 46




 1          89.     Around 2009, Ms. White began experiencing financial hardship. She had accumulated

 2   debt supporting her children and applied for a mortgage loan modification so that the family could keep

 3   their home. The loan modification process was long and complicated. Ms. White kept having to send in

 4   the same paperwork over and over again, only to ultimately receive a letter from Wells Fargo in 2013

 5   saying that she did not qualify for a modification.

 6          90.     Wells Fargo had already initiated foreclosure proceedings, so after it denied her request

 7   for a mortgage modification, Ms. White was forced to leave her house. She found a rental apartment in

 8   Jacksonville, Florida, for her and three of her children, while Wells Fargo completed its foreclosure of

 9   their old home.

10          91.     Wells Fargo’s actions caused Ms. White significant emotional distress. The foreclosure

11   devastated her, especially because she had to support her children and work to make sure the family

12   had a place to live. Ms. White had been suffering from the stress of supporting her children and other

13   recent events in her life, and the foreclosure multiplied that stress. As a result of everything that was

14   going on in her life, including the foreclosure, Ms. White was diagnosed with depression and began

15   taking antidepressants. Ms. White’s children were also affected by the foreclosure. She had to explain

16   to them that she tried her best to keep the house, but ultimately could not do so.

17          92.     In late 2018, Ms. White received a letter from Wells Fargo informing her that her

18   mortgage modification should have been approved but was not approved due to an error. Ms. White

19   was one of the customers wrongly denied a mortgage modification because of systematic errors in

20   Wells Fargo’s automated decision-making tool.

21          93.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

22   making tool, Ms. White’s life has been irrevocably altered. Her injuries include loss of her family’s

23   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

24   of appreciation in her home’s value following the sale; loss of time and money spent to find

25   replacement housing and move her family; loss of time and money spent in an effort to avoid

26   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

27                  4.      Troy Frye (Georgia)

28          94.     In 2009, Mr. Frye bought a home in Hephzibah, GA for himself and his partner, their


                                                           -16-                  THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 21 of 46




 1   two young sons (who were about five and seven years old at the time), and his partner’s daughter.

 2          95.     Around the beginning of 2013, Mr. Frye was laid off from his job at a local

 3   manufacturing plant where he had been employed for about eight to ten years. He applied for and

 4   received unemployment assistance, but still was not able to make the monthly mortgage payments on

 5   his home. He reached out to Wells Fargo (his mortgage servicer), to see if they would grant him a

 6   mortgage modification, which they did in late February 2013.

 7          96.     Unfortunately, Mr. Frye’s new monthly mortgage payment was not significantly lower,

 8   and Mr. Frye continued to have difficulty making his payments. He attempted to get a second

 9   modification from Wells Fargo, but this time he was denied—both verbally and in writing. Wells Fargo

10   then initiated foreclosure proceedings.

11          97.     The strain of Mr. Frye’s financial hardship, coupled with the uncertainty and stress of

12   the impending foreclosure, had a big impact on Mr. Frye and his family. The relationship between Mr.

13   Frye and the mother of his children became very strained, and in 2014, she moved out with their two

14   boys and her daughter, leaving Mr. Frye alone in the home.

15          98.     Mr. Frye was able to delay foreclosure proceedings for a while, but Wells Fargo

16   persisted in their efforts to remove him from his home. Around the beginning of 2015, Wells Fargo

17   asked him how much they would need to pay him to leave. Confused and frustrated by the situation,

18   Mr. Frye said he would accept $2,000. The house had recently been damaged by a kitchen fire that

19   broke out while Mr. Frye was sleeping, and from which he was fortunate to escape with his life. He

20   accepted the $2,000 from Wells Fargo and moved out, as the house was no longer habitable.

21          99.     Mr. Frye and his children suffered emotional trauma and depression as a result of the

22   foreclosure and the effects that it had on their lives. They all tried to move on as best they could.

23          100.    In late 2018, Mr. Frye received a letter from Wells Fargo informing him that his second

24   mortgage modification request should have been approved but was not approved due to an error. Mr.

25   Frye was one of the customers wrongly denied a mortgage modification because of systematic errors in

26   Wells Fargo’s automated decision-making tool.

27          101.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

28   making tool, Mr. Frye’s life has been irrevocably altered. His injuries include loss of his family’s home


                                                         -17-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 22 of 46




 1   and the time and money put into that home; loss of equity in his home; loss of tax benefits; loss of

 2   appreciation in his home’s value; loss of time and money spent to find replacement housing and move

 3   his family; loss of time and money spent in an effort to avoid foreclosure; damage to his credit and

 4   resulting opportunity costs; and severe emotional distress.

 5                  5.      Coszetta Teague (Illinois)

 6          102.    Plaintiff Coszetta Teague purchased a home in Calumet City, Illinois, for herself and her

 7   daughter, Iesha Brown, in June 2010. Ms. Teague’s two young grandchildren moved in shortly

 8   thereafter. The property was purchased through a mortgage loan with Wells Fargo.

 9          103.    In 2010, Ms. Teague was laid off from her job at Chase Bank. In 2011, Ms. Teague lost

10   her mother and her property taxes went up. As a result, Ms. Teague could no longer afford to make her

11   monthly payments, and reached out to Wells Fargo to see if they could help.

12          104.    Wells Fargo told Ms. Teague to fill out paperwork. Ms. Teague did as she was told, but

13   when she later inquired about the status of her modification request, she was told that it had been lost

14   and that she would have to redo it. It took a long time for Wells Fargo to process Ms. Teague’s

15   application, and Wells Fargo’s representatives were often impolite during the process, but eventually

16   Wells Fargo told Ms. Teague that she did not qualify for a mortgage modification and it was going to

17   initiate foreclosure proceedings.

18          105.    Afraid that the sheriff was going to remove her from her home, Ms. Teague asked her

19   brother to help move her belongings to storage. She hired a foreclosure defense attorney, who charged

20   her $4,000 but was unable to help. Ms. Teague and her family vacated the home in the latter part of

21   2014 and Wells Fargo foreclosed shortly thereafter.

22          106.    Ms. Teague, her daughter, and her two grandchildren lived in Ms. Teague’s car for

23   several months, until she was able to find an apartment sometime around March 2015.

24          107.    The experience was emotionally devastating for all concerned. Ms. Brown was very

25   depressed and had suicidal ideations. She was prescribed antidepressants, including Zoloft. The

26   grandchildren, who were around four and nine at the time, were sad and confused about losing their

27   home and having to live in a car, change schools, and leave all their friends. They shut down, stopped

28   interacting with people, and attended therapy. Ms. Teague also experienced depression following the


                                                         -18-                  THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 23 of 46




 1   foreclosure, and was prescribed antidepressants, including Zoloft. She is currently on Social Security

 2   and disability benefits.

 3          108.    In late 2018, Ms. Teague received a letter from Wells Fargo informing her that her

 4   mortgage modification should have been approved but was not approved due to an error. Ms. Teague

 5   was one of the customers wrongly denied a mortgage modification because of systematic errors in

 6   Wells Fargo’s automated decision-making tool.

 7          109.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 8   making tool, Ms. Teague and her family’s lives have been irrevocably altered. Their injuries include

 9   loss of their home and the time and money put into that home; loss of equity in the home; loss of tax

10   benefits; loss of appreciation in the home’s value following the sale; loss of time and money spent to

11   find replacement shelter and relocate; loss of time and money spent in an effort to avoid foreclosure;

12   damage to Ms. Teague’s credit and resulting opportunity costs; and severe emotional distress.

13                  6.      Russell and Brenda Simoneaux (Louisiana)

14          110.    Plaintiffs Russell and Brenda Simoneaux purchased their home in Baton Rouge,

15   Louisiana, in 1992.

16          111.    Mr. and Mrs. Simoneaux contacted Wells Fargo, their mortgage loan servicer, in 2013

17   because Mr. Simoneaux had recently retired and the couple was living on a fixed income. They applied

18   for a mortgage modification but were denied.

19          112.    Without a mortgage modification, Mr. and Mrs. Simoneaux had a very difficult time

20   meeting their mortgage obligations. Mr. and Mrs. Simoneaux were both forced to take side jobs for

21   extra income, the couple avoided eating out, and they watched every penny they spent for several

22   years—until their mortgage was finally paid off in late 2018. It was an extremely stressful time.

23          113.    In October 2018, Mr. and Mrs. Simoneaux received a letter from Wells Fargo informing

24   them that their request for a mortgage modification should have been approved but was not approved

25   due to an error. Mr. and Mrs. Simoneaux were among the customers wrongly denied a mortgage

26   modification because of systematic errors in Wells Fargo’s automated decision-making tool.

27          114.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

28   making tool, Mr. and Mrs. Simoneaux were forced to make numerous sacrifices and endure significant


                                                        -19-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 24 of 46




 1   stress as they struggled to meet mortgage payments that should have been lowered. Their injuries

 2   include loss of more beneficial loan terms; loss of time spent avoiding foreclosure; and opportunity

 3   costs resulting from higher mortgage payments.

 4                  7.      Alicia Hernandez (New Jersey)

 5          115.    Plaintiff Alicia Hernandez bought her studio condominium, located in North Bergen,

 6   New Jersey, in 2006. The property was purchased through a mortgage loan with Wells Fargo.

 7          116.    Ms. Hernandez already owned another unit in the complex and thought the studio, with a

 8   lot of work, could be developed into an attractive rental due to its close proximity to New York City.

 9   It’s right across the river from Manhattan, and only a seven-minute drive from Times Square with no

10   traffic. Ms. Hernandez planned to keep the property in her family forever. The unit also had a deeded

11   parking spot, and parking is very difficult to come by in that area.

12          117.    When Ms. Hernandez purchased her studio, it was just a shell—it had no kitchen and

13   there were bullet holes in the door. But Ms. Hernandez was willing to put in the work, time, and money

14   to create an income-generating property that could provide for her and her family. She tapped into her

15   retirement account and installed new flooring, new appliances, new bathroom fixtures, recessed

16   lighting, and a new air conditioning unit. She also had to contribute additional money when the

17   homeowners’ association imposed special assessments.

18          118.    During the Great Recession, Ms. Hernandez lost her job in a mass layoff, and with the

19   property now her only source of income, had difficulty making her monthly mortgage payment. She

20   applied for a mortgage modification in 2012-13, but Wells Fargo told her that she didn’t qualify and

21   instituted foreclosure proceedings in late 2013.

22          119.    Ms. Hernandez fought foreclosure for several years, but Wells Fargo eventually

23   foreclosed on her property in late 2015. The stress of the foreclosure process had a devastating effect on

24   Ms. Hernandez and her husband. As non-lawyers, the anxiety and confusion of dealing with the court

25   system and the legal process took a severe toll on them emotionally. Ms. Hernandez had a miscarriage

26   during the foreclosure process and was hospitalized for the first time in her life. She also suffered

27   insomnia, panic attacks, and difficulty breathing.

28          120.    Ms. Hernandez’s husband is a police officer, and both were very concerned about the


                                                          -20-                  THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 25 of 46




 1   effects that the foreclosure might have on him professionally. This put a lot of strain on their marriage

 2   and caused embarrassment when they ran into colleagues of his while attending court to fight

 3   foreclosure. Eventually, Ms. Hernandez and her husband moved to Easton, Pennsylvania, to escape the

 4   stress of being in the same community, and her husband now commutes approximately an hour and 15

 5   minutes to work.

 6            121.   In late 2018, Ms. Hernandez received a letter from Wells Fargo informing her that her

 7   request for a mortgage modification should have been approved but was not approved due to an error.

 8   Ms. Hernandez was one of the customers wrongly denied a mortgage modification because of

 9   systematic errors in Wells Fargo’s automated decision-making tool.

10            122.   As a result of Wells Fargo’s repeated failure to properly test its automated decision-

11   making tool, Ms. Hernandez has suffered life-altering consequences. Her injuries include loss of her

12   property and the time and money put into that property; loss of equity in her property; loss of

13   appreciation in her property’s value following the sale; loss of time and money spent fighting

14   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

15                   8.     Rose Wilson (New York)

16            123.   Plaintiff Rose Wilson purchased her home, located in Rochester, New York, in or

17   around 1995. Ms. Wilson lived in the home for many years with her family and put a lot of time and

18   money into the property—including by renovating the kitchen and bathroom.

19            124.   After Ms. Wilson lost her job due to the economic downturn, however, she struggled to

20   make the mortgage payments on her home.

21            125.   She applied for a mortgage modification from Wells Fargo (her mortgage servicer)

22   multiple times over the course of several years. Wells Fargo kept stringing her along, requiring her to

23   make monthly payments she could not afford in order to qualify for a mortgage modification, and then

24   telling her the request had been denied and she would need to reapply and start the process all over

25   again.

26            126.   Ms. Wilson’s attempt to obtain a mortgage modification from Wells Fargo and save her

27   home went on for years. During this time, Ms. Wilson had to make many sacrifices to keep making her

28   mortgage payments. She tapped into her retirement account early, incurring tax penalties to do so.


                                                         -21-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 26 of 46




 1           127.    Ms. Wilson’s efforts to save her home were ultimately unsuccessful, however, and Wells

 2   Fargo foreclosed in 2014. At the time of the foreclosure, Ms. Wilson’s daughter, son-in-law, and their

 3   two children lived with her. They were all forced to move from their home to a cramped, moldy,

 4   rodent-infested rental property. The aftermath of the foreclosure caused Ms. Wilson significant stress

 5   and depression. She had worked hard to purchase a home and provide for her family, but after the

 6   foreclosure, Ms. Wilson felt utterly defeated and left with nothing. It has taken many years for the pain

 7   to subside, but she still feels immense sadness whenever she drives by her former house or thinks about

 8   her old life.

 9           128.    In late 2018, Ms. Wilson received a letter from Wells Fargo informing her that her

10   request for a mortgage modification should have been approved but was not approved due to an error.

11   Ms. Wilson was one of the customers wrongly denied a mortgage modification because of systematic

12   errors in Wells Fargo’s automated decision-making tool.

13           129.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

14   making tool, Ms. Wilson has suffered life-altering consequences. Her injuries include loss of her home

15   and the time and money put into that property; loss of equity in her property; loss of appreciation in her

16   property’s value following the sale; loss of time and money spent fighting foreclosure; damage to her

17   credit and resulting opportunity costs; and severe emotional distress.

18                   9.     Tiffanie Hood (Ohio)

19           130.    In May of 2001, Ms. Hood bought a three-bedroom home for her family in Cincinnati,

20   Ohio. She moved in with her young children—her son was about eight years old at the time, and her

21   daughter was about 11.

22           131.    The home was built in 1926 and needed quite a bit of work. Ms. Hood invested

23   significant resources putting in a kitchen, repairing the roof, replacing the garage door and front door,

24   and completing various other necessary repairs.

25           132.    In or around 2013, Ms. Hood had difficulty making the monthly payment and reached

26   out to Wells Fargo for help. Her request for a mortgage modification was denied, and Wells Fargo

27   initiated foreclosure proceedings. Ms. Hood and her family were forced out of their home in late 2014.

28           133.    Ms. Hood and her children suffered emotional trauma and depression as a result of the


                                                         -22-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 27 of 46




 1   foreclosure and the effects that it had on their lives. They all tried to move on as best they could.

 2          134.    In late 2018, Ms. Hood received a letter from Wells Fargo informing her that her

 3   mortgage modification should have been approved but was not approved due to an error. Ms. Hood was

 4   one of the customers wrongly denied a mortgage modification because of systematic errors in Wells

 5   Fargo’s automated decision-making tool.

 6          135.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 7   making tool, Ms. Hood life has been irrevocably altered. Her injuries include loss of her family’s home

 8   and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss of

 9   appreciation in her home’s value following foreclosure; loss of time and money spent to find

10   replacement housing and move her family; loss of time and money spent in an effort to avoid

11   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

12                  10.     George and Cyndi Floyd (Pennsylvania)

13          136.    Plaintiffs George and Cyndi Floyd purchased their home, located in Lancaster,

14   Pennsylvania, in 2004. The property was purchased through a mortgage loan with Wachovia, which

15   was later transferred to Wells Fargo.

16          137.    After the financial crisis hit, the Floyds had difficulty making their mortgage payments.

17   Mr. Floyd lost his job when the company he worked for closed, and Mrs. Floyd later lost her job due to

18   the economic recession as well.

19          138.    In an effort to save their home, the Floyds went to great lengths: they applied for

20   numerous mortgage modifications over a period of two years; they paid a company to help them avoid

21   foreclosure; and they spent countless hours reaching out to various other companies, government

22   agencies, and even Congressional representatives for help.

23          139.    The Floyds’ efforts were ultimately unsuccessful. Wells Fargo denied their final request

24   for a mortgage modification in November 2011 and initiated foreclosure proceedings. The Floyds were

25   forced to move to a new home in Philadelphia.

26          140.    The foreclosure process was emotionally devastating for the Floyds. Mr. Floyd is

27   disabled and suffers from degenerative disc disease, arthritis throughout his body, and the aftereffects

28   of failed bilateral knee replacements. Being forced to move by Wells Fargo was an extreme hardship


                                                         -23-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 28 of 46




 1   that caused Mr. Floyd severe depression and emotional distress. He was hospitalized during the

 2   foreclosure process, and though he was eventually able to get through the move to Philadelphia, it took

 3   weeks and required the help of Mr. Floyd’s nephew and high doses of pain medication. To this day, Mr.

 4   Floyd suffers from deep depression and anxiety because of what Wells Fargo has done to him and his

 5   family.

 6             141.   In late 2018, the Floyds received a letter from Wells Fargo informing them that their

 7   mortgage modification should have been approved but was not approved due to an error. The Floyds

 8   were among the customers wrongly denied a mortgage modification because of systematic errors in

 9   Wells Fargo’s automated decision-making tool.

10             142.   As a result of Wells Fargo’s repeated failure to properly test its automated decision-

11   making tool, the Floyds lives were irrevocably altered. Their injuries include loss of their home and the

12   time and money put into that home; loss of equity in their home; loss of tax benefits; loss of

13   appreciation in their home’s value following the sale; loss of time and money spent to find replacement

14   housing and move their belongings; loss of time and money spent in their efforts to avoid foreclosure;

15   damage to their credit and resulting opportunity costs; and severe emotional distress.

16                    11.    Diana Trevino (Texas)

17             143.   In 2007, Plaintiff Diana Trevino purchased a three-bedroom home in Garland, Texas,

18   where she lived with her husband and four children. Close family friend Roder Contreras co-signed the

19   mortgage loan and resided in the home as well. When Mr. Contreras’s grandmother became ill in 2010,

20   he moved to El Salvador to take care of her. He stopped making his share of the payments on the

21   Trevino home, and quitclaimed his interest in it to the Trevinos.

22             144.   Because the Trevinos were unable to make the entire monthly mortgage payment

23   without Mr. Contreras’s contribution, Ms. Trevino applied for a mortgage modification from Wells

24   Fargo and was approved. After making approximately five to eight payments under the modification

25   plan, Ms. Trevino suffered another setback when her mother became ill with cancer. Ms. Trevino began

26   missing a significant amount of work because she was taking time off to take care of her mother. She

27   fell behind on the mortgage payments, and again sought assistance from Wells Fargo.

28             145.   Wells Fargo told Ms. Trevino to stop making mortgage payments so that she could


                                                          -24-                   THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 29 of 46




 1   qualify for another mortgage modification, which they assured her she was likely to get. Ms. Trevino

 2   stopped making payments as instructed, instead devoting her limited financial resources to her children

 3   and ailing mother.

 4          146.    In 2013, Ms. Trevino received a call from Wells Fargo notifying her that she had not

 5   been approved for a mortgage modification, and that Wells Fargo planned to initiate foreclosure

 6   proceedings. She was told she had 60 days to vacate the premises; a follow-up letter conveyed the same

 7   information.

 8          147.    Ms. Trevino had great difficulty finding a new place for her family to live, but

 9   eventually found a three-bedroom apartment in an undesirable neighborhood in Richardson, Texas. The

10   lease was solely in her husband’s name, because the foreclosure had ruined Ms. Trevino’s credit.

11          148.    In April of 2013, the Trevinos moved into the apartment. Ms. Trevino tried to keep her

12   children in the same school in Garland, but the travel proved very difficult for the family. At times,

13   some of the children were forced to live with their aunt so they could be nearer to their school. This was

14   hard on the children, who couldn’t understand why they had lost their home, or why their mother was

15   so sad all of the time. Some of the children lost friends and started acting out at school.

16   Uncharacteristically, her son and daughter were both suspended from school for misbehavior during

17   this time period.

18          149.    The stress of the foreclosure, among other factors, strained the Trevinos’ marriage, and

19   in 2013 they separated. Eventually they divorced. When the lease on their apartment expired, Ms.

20   Trevino was unable to renew it because she had not been on the original lease, and her poor credit

21   prevented her from getting a lease on her own. The Trevinos were evicted from the apartment and had a

22   very hard time finding a new place to live.

23          150.    Around the same time, Ms. Trevino’s stress and depression got to the point that she

24   wasn’t eating or sleeping, and she had to be hospitalized with a bacterial infection. She lost her job and

25   was unemployed for around ten months. She and her children survived on her unemployment benefits

26   and the financial assistance of her sister. Two of Ms. Trevino’s sons left college so that they could work

27   and help support the family. Ms. Trevino and her family have worked hard to try to rebuild their lives

28   in the wake of the foreclosure in 2013, and continue to do so to this day.


                                                         -25-                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 30 of 46




 1          151.    In late 2018, Ms. Trevino received a letter from Wells Fargo informing her that her

 2   mortgage modification should have been approved but was not approved due to an error. Ms. Trevino

 3   was one of the customers wrongly denied a mortgage modification because of systematic errors in

 4   Wells Fargo’s automated decision-making tool.

 5          152.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 6   making tool, Ms. Trevino’s life has been irrevocably altered. Her injuries include loss of her family’s

 7   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

 8   of appreciation in her home’s value following the sale; loss of time and money spent to find

 9   replacement housing and move her family; loss of time and money spent in an effort to avoid

10   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

11                                          CLASS ALLEGATIONS

12          153.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs Granja and

13   Campos pursue their contract claims on behalf of the following certified class (“Class”):

14          All persons in the United States who between 2010 and 2018 (i) qualified for a home loan
            modification or repayment plan pursuant to the requirements of government-sponsored
15          enterprises (such as Fannie Mae and Freddie Mac), the Federal Housing Administration
            (FHA), [or] the U.S. Department of Treasury's Home Affordable Modification Program
16
            (HAMP); (ii) were not offered a home loan modification or repayment plan by Wells
17          Fargo due to excessive attorney’s fees being included in the loan modification
            decisioning process; and (iii) whose home Wells Fargo sold in foreclosure.
18

19          154.    For purposes of this class definition, “home loan” refers to any loan secured by

20   residential real property.

21          155.    Plaintiffs Granja and Campos anticipate that they will be able to identify all class

22   members from Wells Fargo’s records and that class members can be notified of the pendency of this

23   class action by mail.

24          156.    The Class meets each of the requirements for class certification pursuant to Rule 23(a)

25   and Rule 23(b)(3).

26          157.    Numerosity. The Class is sufficiently numerous such that individual joinders are

27   impracticable and less advantageous than proceeding through the class device. Based on Wells Fargo’s

28   public disclosures to date, the Class consists of approximately 505 persons.


                                                        -26-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 31 of 46




 1           158.    Commonality & Predominance. Common questions of law and fact exist as to the Class,

 2   and those common questions predominate over questions affecting only individual class members. The

 3   central common question is: Whether Wells Fargo breached a standard notice requirement in mortgage

 4   contracts by failing to notify class members they qualified for a mortgage modification.

 5           159.    Typicality. Plaintiffs’ claims are typical of those asserted by the Class. Both Plaintiffs

 6   and class members seek to recover for injuries caused by Wells Fargo’s failure to properly verify or

 7   audit its automated decision-making tool, which caused both Plaintiffs and class members to be denied

 8   mortgage modifications.

 9           160.    Adequacy. Plaintiffs will continue to fairly and adequately represent and protect the

10   interests of the members of the Class, as their interests do not conflict with the interest of the class

11   members they seek to represent. Plaintiffs have retained counsel competent and experienced in complex

12   class action litigation who will continue to prosecute this action diligently and vigorously.

13           161.    Superiority. A class action is superior to other available methods for the fair and

14   efficient adjudication of this controversy. Successfully prosecuting class members’ claims will require

15   an in-depth knowledge of HAMP-related jurisprudence; intensive discovery of a banking giant

16   defended by a large, global law firm; and depositions of several sophisticated banking executives and

17   board members. These are matters that can only realistically be handled through unified class-wide

18   representation, which can be conducted on a contingency basis and offers class members economies of

19   scale unavailable in individual proceedings. A class action also has the benefit of comprehensive

20   supervision by a single court and will avoid the risk of inconsistent results.

21                                         TOLLING ALLEGATIONS

22           162.    The causes of actions alleged herein did not accrue or were tolled until Plaintiffs and

23   Class members discovered, or could have discovered with the exercise of reasonable diligence, the facts

24   giving rise to their legal claims.

25           163.    Plaintiffs and Class members were not aware that they qualified for a mortgage

26   modification, and that Wells Fargo’s automated decision-making tool had miscalculated their

27   eligibility, until Wells Fargo informed them through letters mailed the second half of 2018.

28           164.    Plaintiffs and Class members had no realistic ability to discover these facts on their own.


                                                          -27-                   THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 32 of 46




 1   Wells Fargo’s automated decision-making tool is not public, and the mathematical calculations used to

 2   determine eligibility for a mortgage modification depended on variables within Wells Fargo’s exclusive

 3   control.

 4           165.     Any applicable statues of limitations are also tolled by Wells Fargo’s knowing, active,

 5   and ongoing concealment of the facts alleged herein. Wells Fargo discovered one of the software errors

 6   in August 2013 but deliberately concealed its discovery from Plaintiffs and from class members until

 7   the second half of 2018. Wells Fargo was under a continuous duty to disclose the truth to Plaintiffs and

 8   class members, and Plaintiffs and class members reasonably relied on Wells Fargo’s ongoing

 9   concealment.

10
                                               FIRST CAUSE OF ACTION
11
                                                   Breach of Contract
12                                             Brought on behalf of the Class

13           166.     Plaintiffs Debora Granja and Sandra Campos incorporate all preceding paragraphs as if
14   fully set forth herein. They bring this claim on behalf of themselves and the Class.
15           167.     When Plaintiffs and class members financed their homes, they entered into Security
16   Instruments (typically referred to as a mortgage, deed of trust, or security deed) that set forth the
17   conditions under which the lender could accelerate the borrower’s payments and foreclose on the
18   property.
19           168.     Plaintiffs’ and class members’ mortgage loans were insured, guaranteed, or held by a
20   federal government agency and their Security Instruments were typically government-issued, form
21   Federal Housing Administration (FHA) and/or Fannie Mae/Freddie Mac Security Instruments.1
22   Plaintiff Granja’s home was secured by a Fannie/Freddie Security Instrument, while Plaintiff Campos’s
23   home was secured by an FHA Security Instrument. Wells Fargo breached the terms of both types of
24   Security Instruments. References to “Security Instruments” in this complaint refer to all Plaintiffs’
25   mortgage contracts. Reference to “FHA Security Instruments” is to the type of mortgage contract that
26   1
       See Wells Fargo’s Request for Judicial Notice, Dkt. 60, attaching copies of certain Plaintiffs’ Security Instruments as
     “exemplars” that were “substantially similar to the security instruments of the remaining named Plaintiffs.” The exemplars
27   included Security Instruments for Plaintiffs Floyd (Fannie Mae/Freddie Mac UNIFORM INSTRUMENT), Hood (FHA
     Ohio Open-End Mortgage), Hernandez (Fannie Mae/Freddie Mac UNIFORM INSTRUMENT), and Wilson (Fannie
28   Mae/Freddie Mac UNIFORM INSTRUMENT).


                                                                 -28-                      THIRD AMENDED COMPLAINT
                                                                                              Case No. 3:18-cv-07354-WHA
                Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 33 of 46




 1   Plaintiff Campos had, while reference to “Fannie/Freddie Security Instruments” is to the type of

 2   mortgage contract that Plaintiff Granja had.

 3              169.     Wells Fargo Bank was subject to the terms of these Security Instruments, either as the

 4   original lender, an assignee, or as the mortgage servicer authorized to act on behalf of the lender.

 5              170.     Under the Fannie/Freddie Security Instruments, the Bank was required to give notice to

 6   Plaintiffs and class members before it was permitted to accelerate the remaining balance on their loans

 7   and initiate the foreclosure process. That notice was required to specify the borrower’s default, the

 8   action required by the borrower to cure the default, and the date by which the borrower must cure the

 9   default to avoid acceleration and foreclosure proceedings.

10              171.     The Bank also agreed that “[i]f the Borrower meets certain conditions, Borrower shall

11   have the right to have enforcement of this Security Instrument discontinued…” prior to the sale of the

12   property. Those conditions included, among other things, that the Borrower “(a) pays Lender all sums

13   which then would be due under this Security Instrument…” and “(b) cures any defaults of any other

14   covenants or agreements.”2

15              172.     The Fannie/Freddie Security Instruments specifically contemplated the possibility of

16   both a forbearance and modification of the sums secured by the Security Instruments. The

17   Fannie/Freddie Security Instruments provided, “Extension of the time for payment or modification of

18   amortization of the sums secured by this Security Instrument … shall not operate to release the liability

19   of Borrower…”3 (emphasis added).

20              173.     Similarly, under the FHA Security Instruments, the Bank agreed it was not able to

21   require full payment and its rights were otherwise limited “by regulations issued by the Secretary in the

22   case of payment defaults…”4 The Bank also agreed that, “In many circumstances regulations issued by

23   the Secretary will limit Lender’s rights, in the case of payment defaults, to require immediate payment

24   in full and foreclose if not paid. This Security Instrument does not authorize acceleration or foreclosure

25   2
      See, e.g., Plaintiff Floyd Fannie/Freddie Security Instrument (Dkt.60-3) at pg. 24, ¶ 19; see also Plaintiff Hernandez at p.
     56, ¶ 19; Plaintiff Wilson at p. 76, ¶ 21(B).
26
     3
      See, e.g., Plaintiff Floyd Fannie/Freddie Security Instrument (Dkt.60-3) at p. 23, ¶ 12; see also Plaintiff Hernandez at p. 52,
27   ¶ 12.
28   4
         See, e.g., Plaintiff Hood FHA Security Instrument (Doc. 60-3) at p. 33, ¶ 9(a).


                                                                    -29-                      THIRD AMENDED COMPLAINT
                                                                                                 Case No. 3:18-cv-07354-WHA
                 Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 34 of 46




 1   if not permitted by regulations of the Secretary.”5

 2               174.         Consistent with the Security Instruments, once a borrower missed a mortgage payment,

 3   Wells Fargo sent correspondence advising of the amount owed and invited borrowers to call Wells

 4   Fargo’s “trained professionals” who are “available to assist you in bringing your loan current … [and]

 5   will work with you to determine the best option available to you.” These letters show Wells Fargo’s

 6   understanding that there is more than one way to bring a loan current under the Security Instruments.

 7               175.         One of the ways a loan could be brought current was a loan modification. In a recent

 8   Rule 30(b)(6) deposition, Wells Fargo’s corporate representative testified that a mortgage modification

 9   could cure a default and bring a loan current.

10               176.         This testimony is consistent with other correspondence Wells Fargo sent in response to a

11   request for mortgage assistance. In one letter, Wells Fargo told Plaintiff Troy Frye it was “considering a

12   program that may assist you in bringing your loan current … This program, known as a loan

13   modification, would provide you with the opportunity for a fresh start by adjusting the current terms of

14   your loan.”

15               177.         In a different letter, Wells Fargo advised Plaintiffs and class members that a loan

16   modification is “an agreement that changes the terms of your existing mortgage. It brings your account

17   up-to-date and may result in a lower monthly payment.”

18               178.         Once borrowers, such as Plaintiffs, requested mortgage assistance from Wells Fargo, the

19   Bank would tell borrowers: “We’ll continue to work with you to help avoid a foreclosure sale. If your

20   loan has not previously been referred to foreclosure and you have submitted all of the required

21   documentation needed to evaluate for an alternative, this loan will not be referred to foreclosure while

22   the application is evaluated. If your loan has been referred to foreclosure, we will not conduct a

23   foreclosure sale on this loan while your documents are being reviewed and if allowed by state law

24   and/or investor guidelines.” This message from Wells Fargo shows its understanding that a

25   modification would bring an account current and allow the borrower to avoid foreclosure.

26               179.         The Bank breached its contractual obligations to Plaintiffs and class members by failing

27   to give Plaintiffs and class members adequate notice prior to accelerating their loan payments,

28   5
         See id. at ¶ 9(d).


                                                                  -30-                   THIRD AMENDED COMPLAINT
                                                                                            Case No. 3:18-cv-07354-WHA
                Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 35 of 46




 1   commencing the foreclosure process, and, in many instances, foreclosing on Plaintiffs’ and class

 2   members’ homes.

 3               180.         In particular, the Bank did not notify Plaintiffs and class members that they could cure

 4   their default and avoid acceleration and foreclosure by accepting a mortgage modification. Plaintiffs

 5   and class members qualified for a government-mandated mortgage modification, and the Bank was

 6   required to offer them a mortgage modification but failed to do so. While HAMP and other types of

 7   government-mandated mortgage modifications might have come into effect after Plaintiffs and class

 8   members signed their Security Instruments, a reasonable interpretation of these contracts required

 9   Wells Fargo to inform Plaintiffs of actions available to cure their default at the time of the default – not

10   just any action available at the time the parties executed the contract. And at the time of Plaintiffs’

11   defaults, a mortgage modification was an option that should have been available to them.

12               181.         The FHA Security Instruments specifically contemplated HUD Secretary regulations

13   placing a limitation on Wells Fargo’s right to foreclose in the event of a default. These contracts stated,

14   “In many circumstances regulations issued by the [HUD] Secretary will limit Lender’s rights, in the

15   case of payment defaults, to require immediate payment in full and foreclose if not paid. This Security

16   Instrument does not authorize acceleration or foreclosure if not permitted by regulations of the

17   Secretary.”6 Indeed, as a part of the financial crisis, the HUD Secretary stated in a report to Congress

18   that “During this time of elevated financial stress on households, FHA maintained a robust set of

19   policies…to provide assistance in curing mortgage delinquencies.” Those tools included, among other

20   things, loan modifications.7 The FHA (Federal Housing Administration) is a part of HUD. And HUD

21   was one of the administering offices for HAMP; thus HUD was responsible for issuing regulations on

22   borrower eligibility for a modification under the program.

23               182.         As a result of the Bank’s breach, Plaintiffs and class members suffered damages in an

24   amount subject to proof, including loss of their homes; loss of equity in their homes; loss of tax

25   benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

26
     6
         See id. at ¶ 9(d).
27
     7
      See U.S. Department of Housing and Urban Development November 15, 2011 Annual Report to Congress Fiscal Year
28   2011 Financial Status FHA Mutual Mortgage Insurance Fund at p. 23-24, available at
     https://www.hud.gov/sites/documents/FHAMMIFANNRPTFY2011.PDF (last accessed July 10, 2019).

                                                                 -31-                   THIRD AMENDED COMPLAINT
                                                                                           Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 36 of 46




 1   in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

 2   to find new housing and move their families and belongings; loss of favorable interest rates or other

 3   favorable loan terms; damage to credit; opportunity costs due to damaged credit or higher mortgage

 4   payments.

 5
                                        SECOND CAUSE OF ACTION
 6
                                   Intentional Infliction of Emotional Distress
 7                                     Brought on Behalf of all Plaintiffs

 8            183.   Plaintiffs Debora Granja, Sandra Campos, Emma White, Troy Frye, Coszetta Teague,
 9   Alicia Hernandez, Rose Wilson, Tiffanie Hood, Russell and Brenda Simoneaux, George and Cyndi
10   Floyd, and Diana Trevino (referred to in this Second Cause of Action as “IIED Plaintiffs”) incorporate
11   all preceding paragraphs as if fully set forth herein.
12            184.   Wells Fargo engaged in extreme and outrageous conduct as alleged herein. Wells Fargo
13   repeatedly failed to properly verify or audit mortgage modification software on which its customers’
14   homes and wellbeing depended. It allowed systemic errors to persist for five to eight years; ignored
15   consent decrees requiring it to reform its mortgage modification and foreclosure practices; failed to
16   reform its verification and auditing practices even after the government found a software error had led
17   the Bank to wrongfully deny mortgage modifications; concealed its discovery of an additional software
18   error from regulators and customers; and failed to identify other related errors for an additional three
19   years.
20            185.   The same extreme and outrageous conduct that caused a series of scandals and consumer
21   abuses within Wells Fargo—leading the government to impose billions of dollars in fines and to forbid
22   Wells Fargo from growing until reforms were implemented—was also responsible for IIED Plaintiffs
23   losing their homes here. Wells Fargo’s Board and executive leadership abandoned their oversight
24   responsibilities to a shocking degree, repeatedly ignoring compliance failures, government fines, and
25   consent decrees requiring leadership to implement appropriate auditing and compliance procedures.
26            186.   With regard to the Bank’s mortgage modification and foreclosure processes in
27   particular, Wells Fargo’s Board and executive leadership repeatedly failed to ensure the Bank
28   conducted the necessary testing and audits to detect and promptly remedy any violations of HAMP or


                                                          -32-                  THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 37 of 46




 1   other government requirements. Wells Fargo’s leadership ignored its oversight responsibilities even

 2   after the government found it had not adequately overseen the Bank’s mortgage modification and

 3   foreclosure operations, even after it agreed to implement proper oversight as part of two 2011 consent

 4   orders, and even after the government found in 2015 that Wells Fargo had continuously failed to

 5   comply with the consent. Leadership so flagrantly and repeatedly disregarded its oversight

 6   responsibilities that the Federal Reserve imposed an asset-restriction on Wells Fargo, under which it

 7   will be prohibited from growing unless and until it reforms its oversight and governance.

 8           187.    Wells Fargo acted with reckless disregard for the probability that its conduct would

 9   cause emotional distress to customers, including IIED Plaintiffs, who were wrongfully denied mortgage

10   modifications and foreclosed upon.

11           188.    As a result of Wells Fargo’s conduct, IIED Plaintiffs have suffered severe emotional

12   distress, as alleged herein, which has contributed to diagnoses of anxiety and depression, extended

13   psychological therapy, hospitalizations, high blood pressure, various health problems, marital struggles,

14   social withdrawal, childhood trauma, suicidal ideation, stress disorders, and a number of other physical,

15   psychological, and social afflictions.

16           189.    IIED Plaintiffs seek compensatory damages as well as punitive damages against Wells

17   Fargo, whose conduct evidences a willful, wanton, and reckless disregard for the rights of IIED

18   Plaintiffs.

19
                                      THIRD CAUSE OF ACTION
20
               Wrongful Foreclosure Brought on Behalf of Plaintiffs Granja, Campos and Frye
21
             190.    Plaintiffs Granja, Campos, and Frye incorporate all preceding paragraphs as if fully set
22
     forth herein.
23
                                        California Wrongful Foreclosure
24
             191.    Plaintiffs Debora Granja and Sandra Campos bring this claim on their own behalves.
25
             192.    Wells Fargo wrongfully foreclosed on Plaintiffs Granja and Campos’s respective real
26
     property pursuant to a power of sale in their Security Instruments. The foreclosure was unlawful and/or
27
     unfair because Wells Fargo did not first notify Plaintiffs Granja and Campos that they could cure their
28
     default by accepting a mortgage modification. Plaintiffs Granja and Campos qualified for the mortgage

                                                        -33-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 38 of 46




 1   modification and Wells Fargo was required by the Security Agreements to notify Plaintiffs of actions

 2   they could take to cure their default before exercising its power of sale.

 3            193.   Plaintiffs Granja and Campos were excused from tendering the amount of their secured

 4   indebtedness, and no breach of condition or failure of performance existed on the part of Plaintiffs

 5   Granja and Campos that would have authorized the foreclosure, because Wells Fargo was required to

 6   offer Plaintiffs Granja and Campos a mortgage modification before it could accelerate their secured

 7   indebtedness and initiate foreclosure proceedings.

 8            194.   Plaintiffs Granja and Campos were harmed by the wrongful foreclosure and suffered

 9   damages according to proof, including loss of their homes; loss of equity in their homes; loss of tax

10   benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

11   in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

12   to find new housing and move their families; loss of favorable interest rates or other favorable loan

13   terms; damage to credit; opportunity costs due to damaged credit; and emotional distress.

14            195.   Plaintiffs Granja and Campos seek compensatory damages as well as punitive damages

15   against Wells Fargo, whose conduct evidences a willful, wanton, and reckless disregard for the rights of

16   Plaintiffs Granja and Campos.

17                                        Georgia Wrongful Foreclosure

18            196.   Plaintiff Troy Frye brings this claim on his own behalf.

19            197.   Wells Fargo owed Plaintiff Frye a duty to exercise the power of sale afforded it by

20   Plaintiff’s Security Instrument in conformance with the terms of the Security Instrument and in good

21   faith.

22            198.   Wells Fargo breached its duty by initiating foreclosure proceedings on Plaintiff Frye’s

23   home without first giving him notice that he could cure his default by accepting a mortgage

24   modification. Wells Fargo was required to do so under the terms of Plaintiff Frye’s Security Instrument.

25   Alternatively, initiating foreclosure proceedings on Plaintiff Frye’s home without first offering him a

26   mortgage modification to which he was entitled constitutes bad faith and unfair execution of the Wells

27   Fargo’s power of sale.

28            199.   As a result of Wells Fargo’s conduct, Plaintiff Frye lost his home and suffered other


                                                          -34-                    THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 39 of 46




 1   damages to be proven at trial, including loss of equity in his home; loss of tax benefits; loss of

 2   appreciation in his home’s value; loss of time and money spent in an effort to avoid foreclosure; loss of

 3   time and money put into his home; loss of time and money to find new housing and move his family;

 4   loss of favorable interest rates or other favorable loan terms; damage to credit; opportunity costs due to

 5   damaged credit; and emotional distress.

 6           200.    Plaintiff Frye seeks compensatory damages as well as punitive damages against Wells

 7   Fargo, whose conduct evidences a willful, wanton, and reckless disregard for the rights of Plaintiff

 8   Frye.

 9
                                         FOURTH CAUSE OF ACTION
10
                               Violation of California’s Homeowners Bill of Rights
11                             Brought on Behalf of Plaintiffs Granja and Campos

12           201.    Plaintiffs Debora Granja and Sandra Campos incorporate all preceding paragraphs as if
13   fully set forth herein. They bring this claim on their own behalves.
14           202.    Under California’s Homeowners Bill of Rights, Wells Fargo had an obligation to ensure
15   that competent and reliable evidence, including the borrower’s loan status and information, supported
16   its right to foreclose before it filed a notice of default or notice or sale in connection with the
17   foreclosure of Plaintiffs Granja’s and Campos’s respective real property. Cal. Civ. Code § 2924.17.
18           203.    Wells Fargo materially and recklessly violated its obligation because Plaintiffs Granja’s
19   and Campos’s respective loan information did not support Wells Fargo’s right to foreclose. Plaintiffs
20   Granja’s and Campos’s loan information showed that they qualified for a mortgage modification. Wells
21   Fargo was therefore required to offer Plaintiffs Granja and Campos the opportunity to cure their default
22   by accepting a mortgage modification before it could exercise its right to foreclose under Plaintiffs
23   Granja’s and Campos’s Security Instruments.
24           204.    The automated software that Wells Fargo used to wrongly determine that Plaintiffs
25   Granja and Campos did not qualify for a mortgage modification was not reliable and Wells Fargo was
26   reckless in using the software and relying upon it to support its right to foreclose. The software’s results
27   had not been properly verified or audited, and as a result, multiple material errors remained uncorrected
28   in the software for five to eight years. Wells Fargo willfully and recklessly continued to rely on its


                                                          -35-                    THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 40 of 46




 1   software even after the government cited it for failing to adequately audit its mortgage modification and

 2   foreclosure procedures; even after the government found a software error had led the Bank to

 3   wrongfully deny mortgage modifications in 2013-2014; and even after Wells Fargo discovered another

 4   software error that caused it to wrongly deny modifications in 2015.

 5          205.    As a result of Wells Fargo’s violation of the Homeowners Bill of Rights, Plaintiffs

 6   Granja and Campos suffered damages according to proof, including loss of their homes; loss of equity

 7   in their homes; loss of tax benefits; loss of appreciation in their homes’ value following foreclosure;

 8   loss of time and money spent in an effort to avoid foreclosure; loss of time and money put into their

 9   homes; loss of time and money to find new housing and move their families; loss of favorable interest

10   rates or other favorable loan terms; damage to credit; and opportunity costs due to damaged credit.

11          206.    Pursuant to California Civil Code section 2924.19(b), Plaintiffs Granjaand Campos seek

12   an award of treble actual damages or statutory damages of $50,000, whichever is greater.

13
                                         FIFTH CAUSE OF ACTION
14
                               Violation of California’s Unfair Competition Law
15                            Brought on Behalf of Plaintiffs Granja and Campos

16          207.    Plaintiffs Debora Granja and Sandra Campos incorporate all preceding paragraphs as if
17   fully set forth herein. They bring this claim on their own behalves.
18          208.    Wells Fargo has violated and continues to violate California’s Unfair Competition Law
19   (UCL), which prohibits unlawful, unfair, or fraudulent practices.
20          209.    Wells Fargo engaged in unlawful practices by denying mortgage modifications to
21   Plaintiffs Granja and Campos in violation of HAMP and other governmental requirements.
22          210.    Wells Fargo engaged in unfair practices by failing to properly verify or audit the
23   automated software it used to determine whether Plaintiffs Granja and Campos were eligible for a
24   mortgage modification. Wells Fargo’s faulty verification and auditing practices allowed multiple
25   systemic errors to remain uncorrected for five to eight years and persisted even after the government
26   cited Wells Fargo for failing to adequately audit its mortgage modification and foreclosure processes;
27   even after the government found a software error had led the Bank to wrongfully deny mortgage
28   modifications in 2013-2014; and even after Wells Fargo discovered another software error that caused


                                                        -36-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 41 of 46




 1   it to wrongly deny modifications in 2015.

 2          211.    Wells Fargo’s Board and executive leadership further engaged in unfair practices by

 3   failing to properly oversee the Bank’s compliance with HAMP and other governmental requirements.

 4   Wells Fargo’s lack of central oversight has led to series of consumer abuses and billions of dollars in

 5   government fines. Yet despite repeatedly promising to reform its oversight practices, Wells Fargo’s

 6   Board and executive leadership repeatedly failed to implement or maintain procedures to ensure the

 7   Bank was complying with HAMP or other applicable government requirements.

 8          212.    Both Wells Fargo’s verification and auditing practices and its oversight practices are

 9   unethical, unscrupulous, or substantially injurious to consumers; any legitimate utility of the practices

10   are outweighed by the harm to consumers; and the practices run afoul of the public policies underlying

11   HAMP and California Homeowners Bill or Rights, which seek to help homeowners avoid foreclosure

12   and promote fair mortgage lending and servicing practices.

13          213.    As a result of Wells Fargo’s violations of the UCL, Plaintiffs Granja and Campos have

14   suffered injury in fact and lost money and property, including loss of their homes; loss of equity in their

15   homes; loss of tax benefits; loss of appreciation in their homes’ value following foreclosure; loss of

16   time and money spent in an effort to avoid foreclosure; loss of time and money put into their homes;

17   loss of time and money to find new housing and move their families; loss of favorable interest rates or

18   other favorable loan terms; damage to credit; and opportunity costs due to damaged credit.

19          214.    Pursuant to California Business and Professions Code section 17203, Plaintiffs Granja

20   and Campos seek such orders or judgments as may be necessary to prevent the Wells Fargo’s future use

21   of its unfair and unlawful practices, and to restore to Plaintiffs Granja and Campos any money or

22   property that may have been acquired by means of Wells Fargo’s unfair competition.

23
                                      SIXTH CAUSE OF ACTION
24
                              Violation of State Consumer Protection Laws
25                 Brought on Behalf of Plaintiffs Teague, Hernandez, Wilson and Floyds

26          215.    Plaintiffs incorporate all preceding paragraphs as if fully set forth herein. Plaintiffs
27   Teague, Hernandez, Wilson and Floyds seek recovery under the following state consumer protection
28   statutes as detailed below.


                                                         -37-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 42 of 46




 1                                         Illinois Consumer Fraud Act

 2          216.    Plaintiff Coszetta Teague brings this claim on her own behalf.

 3          217.    Wells Fargo’s conduct as alleged herein violates the Illinois Consumer Fraud Act

 4   (ICFA), 815 ILCS 505/2, which prohibits unfair acts or practices in the conduct of any trade or

 5   commerce. Wells Fargo engaged in unfair practices by denying a mortgage modification to Plaintiff

 6   Teague in violation of HAMP and other governmental requirements; by failing to properly verify or

 7   audit the automated software it used to determine whether she were eligible for a mortgage

 8   modification; and by failing to implement or maintain procedures to ensure the Bank was complying

 9   with HAMP or other government requirements.

10          218.    As a result of Wells Fargo’s violation of the ICFA, Plaintiff Teague suffered damages

11   according to proof, including loss of her home; loss of equity in her home; loss of tax benefits; loss of

12   appreciation in her home’s value following foreclosure; loss of time and money spent in an effort to

13   avoid foreclosure; loss of time and money put into her home; loss of time and money to find new

14   housing and move her family; loss of favorable interest rates or other favorable loan terms; damage to

15   credit; and opportunity costs due to damaged credit or higher mortgage payments.

16          219.    Pursuant to 815 ILCS 505/10a, Plaintiff Teague seeks recovery of her actual economic

17   damages, punitive damages, injunctive relief, and attorneys’ fees and costs.

18                                      New Jersey Consumer Fraud Act

19          220.    Plaintiff Alicia Hernandez brings this claim on her own behalf.

20          221.    Wells Fargo’s conduct as alleged herein violates the New Jersey Consumer Fraud Act

21   (NJCFA), N.J.S.A. 56:8-2, which prohibits the use of any misrepresentation or deception in connection

22   with the extension of credit or subsequent servicing of that credit.

23          222.    Wells Fargo represented to Plaintiff Hernandez that she did not qualify for a mortgage

24   modification. That representation was false and caused her ascertainable loss, including loss of her

25   home; loss of equity in her home; loss of tax benefits; loss of appreciation in her homes’ value

26   following foreclosure; loss of time and money spent in an effort to avoid foreclosure; loss of time and

27   money put into her home; loss of time and money to find new housing and move her family; loss of

28   favorable interest rates or other favorable loan terms; damage to credit; and opportunity costs due to


                                                         -38-                  THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 43 of 46




 1   damaged credit or higher mortgage payments.

 2          223.    Had Wells Fargo presented accurate information to Plaintiff Hernandez, she would have

 3   opted for the mortgage modification for which she qualified. If Wells Fargo still refused to provide her

 4   with a mortgage modification, she could and would have used the knowledge that she qualified for a

 5   mortgage modification to fight foreclosure.

 6          224.    Pursuant to N.J.S.A 56:8-19, Plaintiff Hernandez seeks an award of treble damages,

 7   injunctive relief, and attorneys’ fees and costs.

 8                                       New York General Business Law

 9          225.    Plaintiff Rose Wilson brings this claim on her own behalf.

10          226.    Wells Fargo’s conduct as alleged herein violates Section 349(a) of New York’s General

11   Business Law (GBL), which prohibits deceptive acts or practices

12          227.    Wells Fargo’s acts and practices were consumer-oriented, as they affected not only

13   Plaintiff Wilson but similarly-situated consumers as well, and they had the potential to affect even more

14   consumers. The automated software that used to determine Plaintiff Wilson’s and other consumers’

15   eligibility for mortgage modifications was systematically flawed and generated inaccurate calculations.

16          228.    The automated software’s calculations had not been properly verified or audited, and as

17   a result, multiple material errors remained uncorrected in the software for five to eight years. Wells

18   Fargo willfully and recklessly continued to rely on its software even after the government cited it for

19   failing to adequately audit its mortgage modification and foreclosure procedures; even after the

20   government found a software error had led the Bank to wrongfully deny mortgage modifications in

21   2013-2014; and even after Wells Fargo discovered another software error that caused it to wrongly

22   deny modifications in 2015.

23          229.    Wells Fargo’s practice of using systematically-flawed software was deceptive or

24   misleading in a material respect, as it led Plaintiff Wilson to believe that she did not qualify for a

25   mortgage modification and caused her to be wrongly denied a mortgage modification.

26          230.    Had Wells Fargo presented accurate information to Plaintiff Wilson, she would have

27   opted for the mortgage modification for which she qualified. If Wells Fargo still refused to provide her

28   with a mortgage modification, she could and would have used the knowledge that she qualified for a


                                                          -39-                   THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 44 of 46




 1   mortgage modification to fight foreclosure.

 2          231.     As a result of Wells Fargo’s violation of the GBL, Plaintiff Wilson suffered damages,

 3   including loss of her home; loss of equity in her home; loss of tax benefits; loss of appreciation in her

 4   home’s value following foreclosure; loss of time and money spent in an effort to avoid foreclosure; loss

 5   of time and money put into her home; loss of time and money to find new housing and move her

 6   family; loss of favorable interest rates or other favorable loan terms; damage to credit; and opportunity

 7   costs due to damaged credit or higher mortgage payments.

 8          232.     Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Wilson seeks an award of damages,

 9   injunctive relief, and attorneys’ fees.

10                   Pennsylvania Unfair Trade Practices and Consumer Protections Law

11          233.     Plaintiffs Cyndi and George Floyd bring this claim on their own behalves.

12          234.     Wells Fargo’s conduct as alleged herein constitutes a violation of the Pennsylvania

13   Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 Pa. Stat. Ann. § 201-3, which

14   prohibits unfair or deceptive acts or practices in the conduct of trade or commerce.

15          235.     Wells Fargo’s practice of using systematically-flawed software to calculate the Floyds’

16   eligibility for mortgage loan modifications was unfair and deceptive, as it led them to believe that they

17   did not qualify for a mortgage modification and caused them to be wrongly denied a mortgage

18   modification.

19          236.     The automated software’s calculations had not been properly verified or audited, and as

20   a result, multiple material errors remained uncorrected in the software for five to eight years. Wells

21   Fargo willfully and recklessly continued to rely on its software even after the government cited it for

22   failing to adequately audit its mortgage modification and foreclosure procedures; even after the

23   government found a software error had led the Bank to wrongfully deny mortgage modifications in

24   2013-2014; and even after Wells Fargo discovered another software error that caused it to wrongly

25   deny modifications in 2015.

26          237.     The Floyds justifiably relied on Wells Fargo’s determination that they did not qualify for

27   a mortgage modification. Had Wells Fargo presented accurate information to them, they would have

28   opted for the mortgage modification for which they qualified. If Wells Fargo still refused to provide the


                                                         -40-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 45 of 46




 1   Floyds with a mortgage modification, they could and would have used the knowledge that they

 2   qualified for a mortgage modification to fight foreclosure.

 3          238.    As a result of Wells Fargo’s violation of the UTPCPL, the Floyds suffered damages,

 4   including loss of their home; loss of equity in their home; loss of tax benefits; loss of appreciation in

 5   their home’s value following foreclosure; loss of time and money spent in an effort to avoid

 6   foreclosure; loss of time and money put into their home; loss of time and money to find new housing

 7   and move their family; loss of favorable interest rates or other favorable loan terms; damage to credit;

 8   and opportunity costs due to damaged credit or higher mortgage payments.

 9          239.    Pursuant to 73 Pa. Stat. Ann. § 201-9.2, the Floyds seek an award of treble damages,

10   equitable relief, and attorneys’ fees and costs.

11                                           PRAYER FOR RELIEF

12          WHEREFORE, Plaintiffs Debora Granja and Sandra Campos, on behalf of themselves and

13   those similarly situated, request the following relief:

14              a. A determination that this action may be maintained as a class action;

15              b. An award of all damages to be paid according to proof;

16              c. Pre-judgment interest and post-judgment interest, as provided by law;

17              d. Attorneys’ fees and costs of suit, including expert fees and costs;

18              e. Any and all other legal and equitable relief that the Court may find appropriate.

19          WHEREFORE, Plaintiffs Debora Granja, Sandra Campos, Emma White, Troy Frye, Coszetta

20   Teague, Alicia Hernandez, Rose Wilson, Tiffanie Hood, Russell and Brenda Simoneaux, George and

21   Cyndi Floyd, and Diana Trevino request the following relief:

22              a. An award of all damages and restitution to be paid according to proof, including

23                  statutory damages, treble damages, and punitive damages where appropriate;

24              b. Appropriate injunctive and equitable relief, including an order enjoining Wells Fargo

25                  from continuing its unlawful practices;

26              c. Pre-judgment interest and post-judgment interest, as provided by law;

27              d. Attorneys’ fees and costs of suit, including expert fees and costs;

28              e. Any and all other legal and equitable relief that the Court may find appropriate.


                                                         -41-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
          Case 3:18-cv-07354-WHA Document 220 Filed 02/06/20 Page 46 of 46




 1                                       DEMAND FOR JURY TRIAL

 2         Plaintiffs demand trial by jury for all issues so triable.

 3
     Dated: February 6, 2020                                             /s/ Michael L. Schrag
 4

 5                                                                      GIBBS LAW GROUP LLP
                                                                        Michael L. Schrag (SBN 185832)
 6                                                                      Joshua J. Bloomfield (SBN 212172)
                                                                        Linda Lam (SBN 301461)
 7                                                                      505 14th Street, Suite 1110
                                                                        Oakland, California 94612
 8
                                                                        Telephone: 510-350-9700
 9                                                                      Facsimile: 510-350-9701
                                                                        mls@classlawgroup.com
10                                                                      jjb@classlawgroup.com
                                                                        lpl@classlawgroup.com
11
                                                                        Richard M. Paul III
12
                                                                        Ashlea G. Schwarz
13                                                                      Laura C. Fellows
                                                                        PAUL LLP
14                                                                      601 Walnut Street, Suite 300
                                                                        Kansas City, Missouri 64106
15                                                                      Telephone: 816-984-8100
16                                                                      Facsimile: 816-984-8101
                                                                        Rick@PaulLLP.com
17                                                                      Ashlea@PaulLLP.com
                                                                        Laura@PaulLLP.com
18

19

20

21

22

23

24

25

26
27

28


                                                         -42-                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
